Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendment filed on 1/19/2022 have been fully considered and made of record in this application.

Allowable Subject Matter
3. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for a second layer with a power delivery component.  A very high density (VHD) layer, wherein the VHD layer includes a first VHD pad and a second VHD pad of a plurality of VHD pads of the VHD layer.  The first VHD pad is coupled by a first via with the power delivery component and not coupled by a via with the plurality of first layer pads.  The second VHD pad is coupled by a second via with the first layer pad and not coupled by a via with the power delivery component in claim 1.
 	The first VHD pad is not communicatively coupled by a via to the power delivery component.  A second VHD pad of the plurality of VHD pads that is communicatively coupled with a second first layer pad of the plurality of first layer pads by a second via and is coupled with the first VHD pad by a first VHD trace.  The second VHD pad is
not communicatively coupled by a via to the power delivery component in claim 8.
 	Forming, on the second BU layer, the VHD layer, wherein the VHD layer includes a plurality of VHD pads and a first VHD pad of the plurality of VHD pads is coupled with a second VHD pad of the plurality of VHD pads by a first VHD trace.  The first and 
 	The first layer pad is coupled with a first VHD pad of a plurality of VHD pads
of the VHD layer by a first via and the first VHD pad is not coupled by a via with the power delivery component.  The second first layer pad is coupled with a second VHD pad of the plurality of VHD pads by a second via and the second VHD pad is not coupled by a via to the power delivery component.  The first VHD pad is coupled with the second VHD pad by a first VHD trace in claim 22.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.

 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 














AC/March 12, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897